Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Priority and Status of Claims
1.	This application claims benefit of 62/908,754 10/01/2019.  
2. 	Applicant’s remarks filed on 04/19/2022 are acknowledged. Claims 1-58 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election with traverse of Group II claims 4-14, in the reply filed on April 19, 2022 is acknowledged. The traversal is on the ground(s) that there is a great amount of cross- classification amongst the sub-classes in this class, it is respectfully submitted that examination of all of the claims in a single application would be efficient, thereby promoting the grounds for the establishment of the restriction requirement practice. Hence, it is respectfully submitted that restriction should not be required and that Applicant has traversed the restriction requirement.  This is found not persuasive, and the reasons are given infra.
Claims 1-58 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 4-14, are drawn to methods of use using a compound 18-MC thereof.
Groups I and II are related as product and process of use.  The inventions 
can be shown to be distinct if either or both of the following can be shown: (1) the 
process for using the product as claimed can be practiced with another materially 
different product or (2) the product as claimed can be used in a materially 
different process of using that product (MPEP § 806.05(h)).  In the instant case, 
the process for using the product as claimed can be practiced with another 
materially different product such as naloxane of Wyse et al. US 9,289,425.
  The group set forth in the claims includes both independent and distinct 
inventions, and patentably distinct compounds (or species) within each invention.  
 However, this application discloses and claims a plurality of patentably distinct 
inventions far too numerous to list individually.  Moreover, each of these inventions 
contains a plurality of patentably distinct compounds, also far too numerous to list 
individually.  Moreover, the examiner must perform a commercial database search on 
the subject matter of each group in addition to a paper search, which is quite 
burdensome to the examiner.
Claims 4-14, are drawn to methods of use, and are prosecuted in the case. 

Claims 1-3 and 15-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					           4.1         Claims 4 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first 
         paragraph (pre-AIA ), because the specification does not reasonably provide enablement 
          for the instant “substance” without limitation (i.e., no named compounds), i.e.,
          see line 1 in claim 1. The specification does not enable any person skilled in the art to 
         which it pertains, or with which it is most nearly connected, to make the invention 
         commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating substance use disorders using 18-MC, wherein the “substance” is without limitation (i.e., no named compounds), see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Wyse  et al. US 9,289,425.  Wyse  et al. ‘425 disclose that naloxone is used for treating opioid overdose, see column 30.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “substance” representing a number of compounds   on pages 2-3 of the specification. There is no data present in the instant specification for the instant “substance” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “substance” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “substance” without limitation. There is no guidance or working examples present for constitutional any “substance” without limitation for the instant invention. Incorporation of the limitation of the compound of “substance” (i.e., claim 5) supported by the specification into claim 1 would overcome this rejection.
4.2	Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “preventing”, see line 4 in claim 4. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 4 and 7 is drawn to methods of use using a compound 18-MC for preventing substance use disorders. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Wyse  et al. US 9,289,425.  Wyse  et al. ‘425 disclose that naloxone is used for treating opioid  overdose, see column 30.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to prevent “substance use disorders”. As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for preventing “substance use disorders”.
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “substance use disorders”, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “substance use disorders” is prevented in a host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of preventing “substance use disorders”. The “preventing substance use disorders” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant treatment efficacy for a number of substance use disorders, see pages 50-54 of the specification.   There are no in vitro or in vivo working examples present for the “preventing metabolic disease” by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or prevent  substance use disorders”.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “substance use disorders” would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “prevention of substance use disorders”, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “prevention” from claims 4 and 7 respectively would obviate the rejection. 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 4-11 are rejected under 35 U.S.C. 103(a) as being obvious over 
                    Friedhoff’s US 2015/0246055 A1, Glick et al. NeuroReport, 2000, 11(9): 2013-2015 and 
                   McCallum et al., Neuroscience Letters, 2009, 458(2): 57-59.
              Applicant claim a method of treating substance use disorders, including the steps of: administering an effective amount of 18-Methoxycoronaridine salt (18-MC) in a pharmaceutical carrier to an individual; and preventing substance abuse in the individual, see claim 1.  Dependent claims 5-11 further limit the scope of methods, i.e., the substance is cocaine, nicotine, opiates, morphine, and methamphetamine in claim 5, and dose and administration strategy in claims 5-11.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Friedhoff’s  ‘055 disclose methods of use for treating opioid-like drug abuse in a human patient using a  compound  ibogaine or its derivative, or its salt,  especially 18-Methoxycoronaridine salt (18-MC), i.e., 
    PNG
    media_image1.png
    172
    378
    media_image1.png
    Greyscale
, see claims 1, 8 and 17 in columns 25-26 and 6.  The dose and administration strategy is about 1.3 mg/kg to about 4 mg/kg per day, from about 1.5 mg/kg to about 3 mg/kg per day, from about 2 mg/kg to about 4 mg/kg per day, from about 2 mg/kg to about 3 mg/kg per day, and from about 2 mg/kg per day. 
Glick et al. disclose that Methoxycoronaridine salt (18-MC) is used for treating drug abuse caused by nicotine, methamphetamine or morphine.
McCallum et al. disclose that Methoxycoronaridine salt (18-MC) is used for treating drug abuse caused by cocaine.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Friedhoff’s  ‘055,  Glick et al.  and McCallum et al.  is that the instant claims are silent on the scope of substance
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 4-11 prima facie obvious because one would be motivated to employ the methods of use of Friedhoff’s  ‘055,  Glick et al.  and McCallum et al. to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Friedhoff’s  ‘055,  Glick et al.  and McCallum et al. would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 06, 2022